3844 (Rev. 10/20)

Case 2:21-cv-00187-Géinge, Copy R SHE A Ted 03/02/21 Page 1 of 1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS

GUADALUPE PLACENCIA, as Personal Representative

to the Estate of ADRIAN PLACENCIA

(b) County of Residence of First Listed Plaintiff

Hidalgo County

(EXCEPT IN US. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Coyte Law, P.C., Alyssa D. Quijano and Matthew E.

Coyte, 3800 Osuna Road NE, Suite 2, Albuquerque, NM,

87109. (505) 244-3030

DEFENDANTS

THE TRACT

Attomeys (if Known)

 

Hidalgo County Board of Commissioners, Dolly Ward,
Christina Talavera, Ty Hendrix, Felix Jimenez, et. al

County of Residence of First Listed Defendant Hidalgo County

(IN US. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

II. BASIS OF JURISDICTION (Place an “XY” in One Box Only)

 

(Por Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place aw “X" in One Box for Plamti?

and One Box for Dejendant)

 

 

 

 

 

 

 

 

 

 

 

 

[]1 U.S. Govemment [X]3. Federal Question PIF DEF PIF DEF
Plaintiff (US. Government Not a Party) Citizen of This State LE] 1 | 1 Incorporated or Principal Place [| 4 LE] 4
of Business In This State
[_|2 U.S. Government [|a4 Diversity Citizen of Another State [| 2 [| 2 Incorporated and Principal Place [| 5 | 5
Defendant (indicate Citizenship of Parties in Item HD) of Business In Another State
Citizen or Subject of a [| 3 [| 3. Foreign Nation | 6 [| 6
Foreign Country
IV. NATURE OF SUIT (etace an <x” in One Box Onty) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[| 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure [| 422 Appeal 28 USC 158 | 375 False Claims Act
120 Marine 310 Airplane C] 365 Personal Injury - of Property 21 USC 881 | | 423 Withdrawal | 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | |690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability C] 367 Health Caref 400 State Reapportionment
[| 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
| 151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent a 450 Commerce
152 Recovery of Defaulted Liability [| 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drugs Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
| 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR | 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[| 160 Stockholders’ Suits 355 Motor Vehicle - 371 Truth in Lending Act | 485 Telephone Consumer
[_]190 Other Contract Product Liability [| ]380 Other Personal | |720 Labor/Managem ent SOCIAL SECURITY Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury C] 385 Property Damage re Railway Labor Act 862 Black Lung (923) 850 Securities‘Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIW W (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI | 890 Other Statutory Actions
REAL PROPERTY CIVIL RIGHTS PRISONER PEIMIIONS | |790 Other Labor Litigation |[ | 865 RSI (405(g)) |_| 891 Agricultural Acts

 

L_| 210 Land Condemnation
[| 220 Foreclosure
ce Rent Lease & Ejectment

240 Torts to Land
245 Tort Product Liability
[_]290 All Other Real Property

 

 

440 Other Civil Rights

441 Voting

442 Employment

443 Housing!
Accommodations

445 Amer. w/Disabilities -
Employment

446 Amer. w/Disabilities -
Other

448 Education

Habeas Corpus:

| 463 Alien Detainee

| | 4510 Motions to Vacate
Sentence

| | 530 General

|_| 535 Death Penalty
Other:

540 Mandamus & Other
550 Civil Rights

455 Prison Condition
560 Civil Detainee -

 

| 791 Employee Retirement
Income Security Act

893 Environmental Matters

 

FEDERAL TAX SUITS

 

895 Freedom of Information

 

| | 870 Taxes (U.S. Plaintiff
or Defendant)
| | 871 IRS—Third Party

 

IMMIGRATION

26 USC 7609

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

Act
896 Arbitration
z 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
| 950 Constitutionality of
State Statutes

 

 

Conditions of
Confinement
¥. ORIGIN (Place an “X” in One Box Only)
2 Removed from Remanded from 6 Multidistrict 8 Multidistrict

1 Original
Proceeding

VI. CAUSE OF ACTION

C]3

State Court

Appellate Court

C 4 Reinstated or C § Transferred from
Another District
(specifi)

Cite the U.S. Civil Statute under which you are filing (De nor cite jurisdictional statutes untess diversity):
42 U.S.C. §§ 1983, 1988; 42 U.S.C. § 12131 et seq.

Reopened

Litigation
Transfer

Litigation -
Direct File

 

 

Brief description of cause:
Recovery of damages caused by deprivation of civil rights

 

 

 

 

 

VIL. REQUESTEDIN ~ [] CHECK IF THISIS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F R.CvP. JURY DEMAND: [xJ¥es [_]No
VIIL RELATED CASE(S)
mee instructions):
IF ANY , *  supcE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
Mar 2, 2021 ‘sf Alyssa D. Quijano
FOR OFFICE USE ONLY
RECEIPT # AMOUNT JUDGE MAG. JUDGE

 

APPLYING IFP
